Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A (Figures 1A and 1B) in the reply filed on July 8, 2021 is acknowledged.
Claims 4-6 and 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1-3, 7-9, and 19-20, in base claim 1, the scope of the claims is not clear because the language “a feature selected from . . . “ is not a closed list of element such that it is not clear if other alternatives are encompassed or not; see MPEP 2173.05(h).
In re Nehrenberg, 126 USPQ 383 (CCPA 1960) and see MPEP 2173.05(b) which is incorporated herein by reference.  The specification fails to provide some standard for measuring that degree.  Therefore, one of ordinary skill would not know what degree of “not wet” would fall within the claim scope and what would not.  The controlling case law appears to be that of In re Mattison, 184 USPQ 383 (CCPA 1960).  It states:

“We are not persuaded by the board's reasoning that one skilled in the art would not be able to determine the scope of the claimed invention in terms of a specified percentage value. General guidelines are disclosed for a proper choice of the substituent Ep together with a representative number of examples.” (emphasis added here)

  	The Board of Appeals was reversed because there were general guidelines as to what constituted a substantial increase.  This is not the situation here where there are no guidelines in the specification, and the prior art does not give one a clear picture as to what constitutes “substantially not wet” and what does not.  This is a critical and defining limitation of the claim and it must be clear as to what falls within its scope.
	Regarding claim 9, lines 2-4, and claim 19, lines 4-6 and 8-10, improper alternative language is utilized that makes the scopes of these claims unclear; see the explanation provided in the rejection of claim 1 supra.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-9 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pugh et al (US 2012/0057244; hereafter referred to as Pugh). Pugh anticipates the claim language where:
The ophthalmic device and the body thereof is the liquid meniscus lens of Pugh (200, 300, 400, 500) (see Figures 2-5 and paragraphs 34-87);
The inner surface as claimed is the inside of lenses (301, 302, 401, 402, 501, 502);
The sharp surface feature that is one of two optional components is present in the embodiments of Figures 3-5 and exemplified by the angular breaks at reference numbers (402, 403) of Figure 4;
The layer is just another option of the alternatives but it is also present as conductor (303, 408), and
The two immiscible liquids as claimed are the saline (e.g., (306)) and the oil (e.g., (307)).

    PNG
    media_image1.png
    569
    487
    media_image1.png
    Greyscale

             
    PNG
    media_image2.png
    463
    481
    media_image2.png
    Greyscale


Regarding claim 3, it is noted that the layer is just one of two options so it modification by claims 2 and 3 only pertains to that option.  Since Pugh discloses sharp surface features, the claim language is fully met.
Regarding claim 7, the layer is not required when the sharp surface features are provided by Pugh, but even if claim 7 was interpreted to require the same, Pugh fully meets the limitations required for the layer.
Regarding claim 8, the base lens as claimed can be lens (302, 402, 502).
Regarding claim 9, the Examiner asserts that all the alternative features affect the shape of the meniscus such that the claim is fully met by Pugh; see paragraph 43.
As an alternative to the rejections of claims 2 and 3 above, claim(s) 2 and 3 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Pugh as evidenced by Badawi et al (US 2011/0196487; hereafter referred to as BI).  If these claims are interpreted as requiring the layer option, the claim language is considered fully met by Pugh.  BI provides evidence that the layer of Pugh (e.g., gold) is reconfigurable and ablatable with a laser; see paragraph 136.  For this reason, the claims are anticipated by Pugh even if interpreted in this narrower manner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pugh in view of Esch (US 7,438,732), further in view of Bor et al (US 2012/0059363; hereafter referred to as Bor).  Pugh meets the claim language as explained in the Section 102 rejection supra but does not disclose a laser with a controller having logic.  Esch (see column 2, lines 18-22 and lines 48-58, column 3, lines 7-11 and lines 25-35, .
Conclusion

Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774